NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    DARREN C. HAYWOOD, Appellant.

                             No. 1 CA-CR 16-0383
                               FILED 8-3-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-103472-001
                The Honorable Erin O'Brien Otis, Judge

                        AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Bain & Lauritano, Glendale
By Amy E. Bain
Counsel for Appellant
                           STATE v. HAYWOOD
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Jennifer B. Campbell and Judge Michael J. Brown joined.


J O H N S E N, Judge:

¶1            Darren C. Haywood timely filed this appeal in accordance
with Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), following his convictions of two counts of aggravated assault, each
a Class 3 dangerous felony; two counts of aggravated assault, each a Class
2 dangerous felony; attempted first degree murder, a Class 2 dangerous
felony; and one count of criminal trespass, a Class 1 misdemeanor.
Haywood's counsel has searched the record on appeal and found no
arguable question of law that is not frivolous. See Smith v. Robbins, 528 U.S.
259 (2000); Anders, 386 U.S. at 744; State v. Clark, 196 Ariz. 530 (App. 1999).
Haywood was given the opportunity to file a supplemental brief but did
not do so. Counsel now asks this court to search the record for fundamental
error. After reviewing the entire record, we affirm Haywood's convictions
and sentences, as modified.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Haywood and his wife were arguing at their home one
morning. A friend of his wife's was present, and Haywood struck the
         1

friend twice on the head with the butt of a revolver. Haywood then left the
house with the gun and walked into the front yard of another home, where
he fired at a responding police officer. From there he entered a nearby
fenced backyard and crawled into a doghouse. Police officers tried to
negotiate a peaceful resolution, but Haywood fired at another police officer
before he himself was shot and seriously wounded.

¶3           A jury found Haywood guilty of two counts of aggravated
assault in connection with his pistol-whipping of his wife's friend; one
count of aggravated assault and one count of attempted first-degree murder


1       Upon review, we view the facts in the light most favorable to
sustaining the jury's verdicts and resolve all inferences against Haywood.
State v. Payne, 233 Ariz. 484, 509, ¶ 93 (2013).



                                       2
                           STATE v. HAYWOOD
                            Decision of the Court

in connection with his shooting at the officer in the first yard; another count
of aggravated assault in connection with the shots he fired at the officer in
the second yard; and one count of criminal trespass in the first degree, in
violation of Arizona Revised Statutes ("A.R.S.") sections 13-1101 (2017), -
1105 (2017), -1204 (2017), -1504(A)(2) (2017), -1504(B).2 The superior court
found one prior felony conviction but, rather than using it to enhance the
sentences, used it only as an aggravating factor, and sentenced Haywood
to an aggregate term of 43 years. The court granted Haywood 646 days of
presentence incarceration credit.

¶4            Haywood timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1) (2017), 13-4031 (2017) and -4033 (2017).

                               DISCUSSION

¶5             The record reflects Haywood received a fair trial. He was
represented by counsel at all stages of the proceedings against him and was
present at all critical stages. The court held appropriate pretrial hearings.

¶6            The court did not conduct a voluntariness hearing; however,
the record did not suggest a question about the voluntariness of Haywood's
statements to police. See State v. Smith, 114 Ariz. 415, 419 (1977); State v.
Finn, 111 Ariz. 271, 275 (1974).

¶7             The State presented both direct and circumstantial evidence
sufficient to allow the jury to convict. The jury was properly comprised of
12 members. The court properly instructed the jury on the elements of the
charges, the State's burden of proof and the necessity of a unanimous
verdict. The jury returned a unanimous verdict, which was confirmed by
juror polling. The court received and considered a presentence report,
addressed its contents during the sentencing hearing and imposed legal
sentences for the crimes of which Haywood was convicted.

                              CONCLUSION

¶8            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300. We affirm the convictions and the
resulting sentences, but modify the minute entry order the court entered
after the September 11, 2015 "trial on priors" to state that Haywood was
convicted in Maricopa County Superior Court Cause No. CR2008-009327-

2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.


                                      3
                           STATE v. HAYWOOD
                            Decision of the Court

004, for use of a wire in a drug-related transaction, a Class 4 non-dangerous
felony, committed on August 8, 2008.

¶9            Defense counsel's obligations pertaining to Haywood's
representation in this appeal have ended. Counsel need do no more than
inform Haywood of the outcome of this appeal and his future options,
unless, upon review, counsel finds "an issue appropriate for submission" to
the Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). On the court's own motion, Haywood has 30 days
from the date of this decision to proceed, if he wishes, with a pro per motion
for reconsideration. Haywood has 30 days from the date of this decision to
proceed, if he wishes, with a pro per petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4